UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-1614



AL-RUFUS ANDERSON,

                                              Plaintiff - Appellant,

          versus


FEDERATED DEPARTMENT STORES,     INCORPORATED,
d/b/a Macy’s Pentagon City,

                                              Defendant - Appellee.


Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. T. S. Ellis, III, District
Judge. (CA-04-1138-1-TSE)


Submitted:   October 31, 2005          Decided:     November 15, 2005


Before WILLIAMS and SHEDD, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Al-Rufus Anderson, Appellant Pro Se. Benjamin Cairns Eggert, ROSS,
DIXON & BELL, L.L.P., Washington, D.C., for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Al-Rufus Anderson appeals the district court’s order

denying his motion for reconsideration of the district court’s

order dismissing his civil action as frivolous and for failure to

state a claim pursuant to 28 U.S.C. § 1915(e)(2)(B) (2000).       We

have reviewed the record and find no abuse of discretion or

reversible error.   Accordingly, we affirm on the reasoning of the

district court. See Anderson v. Federated Dep’t Stores, No. CA-04-

1138-1-TSE (E.D. Va. filed May 11, 2005; entered May 17, 2005).   We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                          AFFIRMED




                               - 2 -